BLD-126                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 22-1368
                                       ___________

                              IN RE: REINARD SMITH,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to E.D. Pa. Civ. No. 2:19-cv-04159)
                      ____________________________________

                     Submitted Pursuant to Fed. R. App. P. 21
                                 April 14, 2022
          Before: MCKEE, GREENAWAY, JR., and PORTER, Circuit Judges

                              (Opinion filed: May 19, 2022 )
                                       _________

                                         OPINION *
                                         _________

PER CURIAM

       Pro se petitioner Reinard Smith seeks a writ of mandamus. Because Smith has not

demonstrated that he is entitled to such relief, we will deny his petition.

       Smith is currently pursuing an action in the District Court relating to the purchase

and repossession of a car. In his present mandamus petition, Smith requests that this



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Court order the recusal of the presiding District Judge because of alleged bias against

Smith, which he argues is apparent from unfavorable rulings by the District Judge, and

from alleged delays in the District Court proceedings. He also claims, in conclusory

fashion, that the District Judge demonstrated bias against him during a phone conference.

       A writ of mandamus is a “drastic remedy” that may be granted “only in

extraordinary circumstances in response to an act amounting to a judicial usurpation of

power.” In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005) (citation

omitted). “Before a writ of mandamus may issue, a party must establish that (1) no other

adequate means [exist] to attain the relief he desires, (2) the party’s right to issuance of

the writ is clear and indisputable, and (3) the writ is appropriate under the

circumstances.” Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam)

(alteration in original) (internal quotation marks and citation omitted).

       Smith’s dissatisfaction with the District Judge’s rulings on his motions is not a

basis for recusal, see Liteky v. United States, 510 U.S. 540, 555 (1994) (“[J]udicial

rulings alone almost never constitute a valid basis for a bias or partiality motion.”);

SecuraComm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000) (“We

have repeatedly stated that a party’s displeasure with legal rulings does not form an

adequate basis for recusal.”), and Smith has failed to establish that the District Judge was

biased against him during the phone conference. Further, no significant delay in the

proceedings is apparent from the District Court docket, and there is no further action for

the District Court to presently take, as that court recently set a discovery schedule and is
                                              2
awaiting action from the parties. Thus, we will deny Smith’s petition.




                                            3